UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7769


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

HUMBERTO CHAVEZ MORALES, a/k/a Mario Romero Vera, a/k/a Gallo,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, District Judge. (1:14-cr-00054-TDS-3; 1:16-cv-
01243-TDS-JLW)


Submitted: April 25, 2017                                         Decided: April 28, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Humberto Chavez Morales, Appellant Pro Se. Angela Hewlett Miller, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Humberto Chavez Morales seeks to appeal the district court’s order adopting the

magistrate judge’s recommendation and dismissing without prejudice his postjudgment

motion. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949).

Because the deficiencies identified by the district court may be remedied by filing a

proper action in the correct district and using the correct forms, we conclude that the

order Morales seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d
1064, 1066-67 (4th Cir. 1993). Accordingly, we dismiss Morales’ appeal for lack of

jurisdiction and remand the case to the district court with instructions to allow Morales to

amend. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir.

2015). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                              DISMISSED & REMANDED




                                             2